Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on 11/24/2020.

Allowable Subject Matter
Claims 1-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a comparator configured to determine a switching control timing of the switching element by comparing the first current detection voltage with a first threshold voltage or a second threshold voltage, and a threshold voltage switching circuit configured to output the first threshold voltage while the single- fault detection circuit detects neither a short-circuit state of the first current detection resistor nor a short-circuit state of the second current detection resistor, and to output the second threshold voltage, which is less than the first threshold voltage, upon the single-fault detection circuit detecting either the short-circuit state of the first current detection resistor or the short-circuit state of the second current detection resistor” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 5, and its dependents thereof, the closest prior art (which has been made of record) fail to disclose (by themselves or in combination): “...a comparator configured to determine a switching control timing of the switching element by comparing the first current detection voltage with a first threshold voltage or a second threshold voltage, and a threshold voltage switching circuit configured to output the first threshold voltage while the single- fault detection circuit detects neither the short- circuit state of the first current detection resistor nor the short-circuit state of the second current detection resistor, and to output the second threshold voltage, which is less than the first threshold voltage, upon the single-fault detection circuit detecting either the short-circuit state of the first current detection resistor or the short-circuit state of the second current detection resistor.” in combination with the additionally claimed features, as are claimed by the Applicant.
	Thus, the Applicant’s claims are determined to be novel and non-obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090128209, Chu; Yi-Shan et al. discloses a pulse width modulation control circuit applied to charge output capacitor.
US 20140016376, Gao; Xiaolin et al. discloses a configurable power controller with combination input.
US 20180191254, Feng; Guang et al. discloses a sense resistor short detection for synchronous rectifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2838